 



EXHIBIT 10.2 SUMMARY SHEET: SHORT-TERM INCENTIVE COMPENSATION PLAN



1.   Eligibility: mid-level and upper-level management, including executive
officers, of Toreador are eligible to participate.   2.   Performance Goals:



  •   Oil and Gas Reserves: The oil and gas reserves of Toreador as measured
using SEC criteria and reported in Toreador’s Form 10-K for the year ended
December 31, 2005 shall increase by 15% during 2005.     •   Oil and Gas
Production: Toreador’s realized total production rate shall equal or exceed
1,054,000 BOE for 2005.     •   General and Administrative Expense: Toreador
shall hold general and administrative expenses to a maximum of $5.6 million in
2005.     •   Operating Income: Toreador’s operating income for 2005 shall be at
least $10.9 million.



3.   Preliminary Funding: $500,000, which amount is subject to adjustment.

 